Case 9:18-cv-80176-BB Document 550-19 Entered on FLSD Docket 06/01/2020 Page 1 of 1

 

From: Craig Wright <craig@rcjbr.org>
Sent: Wednesday, May 10, 2017 6:12 AM
To: lra Kk

Subject: Re: scronty

Yes. We both played.
Dave compiled. He never just used binaries.
The paraniod bugger was worse than me that way.

On 10 May 2017 05:56, "Ira Private" <clocktime2020@gmail.com> wrote:
How about if I limit my questions to harmless stuff about my brother?

 

| read that Version 0.1 of Bitcoin was compiled using Microsoft Visual Studio for
Windows. And the other day | came across that program in Dave's set of discs. It got me
wondering if he compiled it?

Regards,
lra

On Fri, May 5, 2017 at 10:28 PM, Ira Private <clocktime2020@gmail.com> wrote:
Thanks for responding back.

 

I would like to resolve whatever differences or misunderstandings
there are between us.

Are you open to communicating with me a bit more?

On Fri, May 5, 2017 at 2:04 AM, Craig Wright <craig@rcjbr.org> wrote:
No

On Fri, May 5, 2017 at 4:57 AM, Ira Private <clocktime2020@gmail.com> wrote:
was he really part of the team?

 

KLEIMAN_00004288
